Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
4. 	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 10, 20-21, 23, 34, 47, and 49,  drawn to a humanized anti-DCLK1 antibody or antigen binding domain, and 1st method of using the 1st product, classified in C07K 16/40 and A61K 39/00.
Group II, claim(s) 2, 3, 11, 52 and 53, drawn to CAR construct or cells containing the construct, classified in C07K14/70521 and C07K 2317/30.
Group III, claim(s) 29-30 are drawn to a method of producing anti-DCLK1 antibodies or antigen, classified in C12Y 207/11001.
Group IV, claim(s) 40, 43, 45, and 50-51 are drawn to a method of inhibiting the growth of a tumor, a method for selecting for anti-DCLK1 therapy, and a method for monitoring anti-DCLK1 therapy in a subject, classified in G01N 33/5008.
The inventions listed as groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special Group I and II are different products. Group III does not use the material in group I to make the product in group I.  Group IV is a second method of using group I product.  
Therefore, the technical feature linking the inventions of groups I-IV does not constitute a special technical feature by defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
	Accordingly, groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single inventive concept.
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I is directed to patentably distinct species of anti-DCLK-1 antibodies, chimeric antigen receptor, and isolated nucleic acid sequence. Applicant must elect a distinct species, wherein the species is identified by distinct antigen-binding domain. An example of a distinct species is an anti-DCLK-1 antibody comprising HC of SEQ ID NOs: 1-3 and LC of SEQ ID NOs: 11-13.  The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT 13.2, the species lack the same or corresponding special technical features for the following reasons: The species represent separate and distinct products which are made by materially different methods, and are used in materially different methods which have 
Group II is directed to patentably distinct species of method of producing anti-DCLK1 antibodies or antigen. Applicant must elect a distinct species, wherein the species is identified by distinct antigen-binding domain. An example of a distinct species is a method of producing anti-DCLK-1 antibodies or antigen comprising HC of SEQ ID NOs: 1-3 and LC of SEQ ID NOs: 11-13.  The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not ne interchanged with the other. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Group III is directed to patentably distinct species of a method of inhibiting the growth of a tumor, method for selecting a subject for anti-DCLK1 therapy, and a method for monitoring anti-DCLK1 therapy in a subject. Applicant must elect a distinct species, wherein the species is identified by distinct antigen-binding domain. An example of a distinct species is an anti-DCLK-1 antibody comprising HC of SEQ ID NOs: 1-3 and LC of SEQ ID NOs: 11-13.  The species do 
Group IV is directed to patentably distinct species of a kit comprising antibody. Applicant must elect a distinct species, wherein the species is identified by distinct antigen-binding domain. An example of a distinct species is an anti-DCLK-1 antibody comprising HC of SEQ ID NOs: 1-3 and LC of SEQ ID NOs: 11-13. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT 13.2, the species lack the same or corresponding special technical features for the following reasons: The species represent separate and distinct products which are made by materially different methods, and are used in materially different methods which have different modes of operation, different functions, and different effects. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
A single species of Groups I-IV must be elected to be fully responsive.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-3, 10-11, 20-21, 23, 29-30, 34, 40, 43, 45, 47, 49-53.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642